Order filed August 20, 2020




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00349-CV
                                    ____________

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                       TEXAS, Appellant

                                         V.

     LEBRODERICK WILLIAMS AND RODERICK JELKS, Appellees


                       On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-89979

                                     ORDER

      Appellant’s brief was due June 30 2020. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before September 4,
2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).
                                      PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.